Citation Nr: 0840849	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for migraine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from June 1997 
to July 1997 and on active duty from January 2003 to July 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge, via video-conference in February 2008.  A 
transcript of the hearing is associated with the claims file.  


FINDING OF FACT

Migraine was present in service and is etiologically related 
to the veteran's military service.


CONCLUSION OF LAW

Migraine was incurred in the veteran's active duty military 
service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection 
for migraine headaches is a full grant of the benefits sought 
on appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 200)) and the implementing regulations.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his February 1996 enlistment 
examination, the veteran denied any significant injury, 
illness, or hospitalization.  Additionally, an October 2002 
medical examination, prior to his deployment in January 2003, 
does not demonstrate that the veteran suffered from 
headaches.  Further, a November 2002 report of medical 
history shows that the veteran stated that he had a head 
injury playing football prior to service, but he denied a 
history of severe headaches.  Thus, a preexisting disability 
of migraine headaches was not noted at entrance into service, 
and the veteran is presumed to have been in sound condition 
upon entry into service.  38 U.S.C.A. § 1111; Wagner. 

However, clear and unmistakable evidence that the injury or 
disease preexisted service may rebut this presumption.  In 
January 2005 and June 2005, the veteran reported that he had 
been experiencing migraines since a concussion he experienced 
playing football.  The veteran also reported pre-service 
headaches at August 2005 and November 2006 VA examinations.  
In November 2006, he also indicated the headaches occurred 
approximately once per year when he was younger, but that he 
was not light sensitive then.  

However, there are no medical records documenting the 
veteran's claimed pre-service headaches, or that reveal a 
diagnosis of migraine headaches associated with the head 
injury prior to service.  The only evidence that the veteran 
suffered migraine headaches prior to service is his own 
statements.  The Court has held that lay statements by a 
veteran concerning a preexisting condition are not sufficient 
to rebut the presumption of soundness.  Paulson (a lay 
person's account of what a physician may or may not have 
diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe (supporting medical 
evidence is needed to establish the presence of a preexisting 
condition).  With no competent evidence to the contrary, the 
veteran's medical condition upon entrance to service is 
presumed to have been sound.  Consequently, there can be no 
claim for service connection for aggravation of migraine 
headaches.  Therefore, the Board's analysis must turn to the 
question of whether the veteran currently suffers from 
migraine headaches, and, if so, whether this disorder began 
in or is otherwise a result of his military service. 

The veteran's service treatment records show a diagnosis of 
migraine headaches.  Specifically, complaints and diagnosis 
of migraines were noted in August 2003, September 2004, 
November 2004, and January 2005.  An MRI performed in January 
2005 showed left maxillary sinus mucous membrane thickening 
and retention cysts, but the examination was otherwise 
unremarkable.

Post-service records also demonstrate a diagnosis of migraine 
headaches.  Specifically, migraine headaches were diagnosed 
at August 2005, March 2006, and November 2006 VA 
examinations.  Thus, the veteran has a current diagnosis of 
migraine headaches. 

Therefore, the only question remaining is whether there is a 
relationship between the veteran's current migraine headaches 
and his military service.  In this regard, the Board notes 
that the August 2005, March 2006, and November 2006 VA 
examiners opined that the veteran's migraine headaches 
preexisted military service and were not aggravated by 
service.  However, as discussed above, the only evidence of 
record that the veteran's migraines preexisted service is his 
statements.  Thus, for the purposes of this decision and the 
determination of a nexus, the veteran's migraine headaches 
did not preexist service.  Accordingly, none of the nexus 
opinions by the VA examiners provide an adequate basis upon 
which to decide the claim.

Nevertheless, the Board observes that the veteran began 
experiencing migraine headaches during his military service.  
Migraines were thereafter first documented post-service in 
August 2005, one month after discharge, and they have been 
consistently reported and treated since that time.  
Therefore, the veteran has exhibited a clear continuity of 
symptomatology since service with regard to his migraine 
headaches, which is sufficient evidence of a relationship 
between the current headaches and service to meet the 
criteria for service connection.  Accordingly, service 
connection for migraine headaches is granted.


ORDER

Entitlement to service connection for migraine is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


